Exhibit 10.1

AMENDMENT NO. 2 TO SUBSCRIPTION AGREEMENT

AND

AMENDMENT NO. 1 TO ADDITIONAL INVESTMENT RIGHTS

THIS AMENDMENT NO. 2 TO SUBSCRIPTION AGREEMENT AND AMENDMENT NO. 1 TO ADDITIONAL
INVESTMENT RIGHTS (the “Amendment”) is dated as of July 13, 2012, by and among
Cambridge Heart, Inc., a Delaware corporation (the “Company”) and a Majority in
Interest of the Subscribers (defined below) Each capitalized term used herein
but not otherwise defined shall have the meaning ascribed to such term in the
Subscription Agreements (defined below).

WHEREAS, on January 17, 2012, the Company entered into two Subscription
Agreements between the Company and the subscribers party thereto (the “January
Subscription Agreements”) pursuant to which the Company issued and sold 8%
Secured Convertible Notes due on July 17, 2013 (the “Notes”) in the aggregate
principal amount of $2,500,000 and related Warrants and Additional Investment
Rights (the “Initial Closing”);

WHEREAS, the January Subscription Agreements contemplated that the Company would
offer and issue, in one or more closings, an additional principal amount of
Notes equal to up to $1,500,000 and a corresponding amount of Warrants and
Additional Investment Rights, each on substantially the same terms and
conditions as granted or issued pursuant to the January Subscription Agreements,
for which a closing was required to be completed on or before February 28, 2012
(an “Additional Offering”);

WHEREAS, on February 28, 2012, the Company entered into a Subscription Agreement
(the “February Subscription Agreement”) between the Company and the subscribers
party thereto pursuant to which the Company issued and sold Notes in the
aggregate principal amount of $440,000 and related Warrants and Additional
Investment Rights;

WHEREAS, on May 23, 2013, the Company and a Majority in Interest of the
subscribers party to the January Subscription Agreements and the February
Subscription Agreement entered into Amendment No. 1 to the Subscription
Agreements and the Security Agreement, pursuant to which the definition of
Additional Offering was amended to permit an Additional Offering to be completed
after February 28, 2012 and on or before June 30, 2012;

WHEREAS, on May 23, 2012, the Company entered into a Subscription Agreement
between the Company and the subscribers party thereto (together with the
subscribers party to the January Subscription Agreements and the February
Subscription Agreement, the “Subscribers”) pursuant to which the Company issued
and sold Notes in the aggregate principal amount of $550,000 and related
Warrants and Additional Investment Rights (together with the January
Subscription Agreements and the February Subscription Agreement, the
“Subscription Agreements”); and

WHEREAS, the Company and a Majority in Interest of the Subscribers desire to
amend the Additional Investment Rights to extend the Termination Date of the
Additional Investment Rights from July 15, 2012 to July 31, 2012 and to amend
the Subscription Agreements to revise the definition of Excepted Issuances to
permit the exercise of the Additional Investment Rights as amended.

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Amendment, the Company and a Majority in Interest of the
Subscribers hereby agree as follows:

1. Each of the Subscription Agreements is hereby amended by:

(a) deleting the phrase “on the unamended terms in effect on the Closing Date”
in clause (v) of Section 12(a) and inserting the phrase “as the same may be
amended from time to time with the consent of a Majority in Interest” in lieu
thereof; and



--------------------------------------------------------------------------------

(b) adding the phrase “as the same may be amended from time to time with the
consent of a Majority in Interest” at the end of clause (vii) of Section 12(a)
immediately preceding the parenthetical.

2. Each of the Additional Investment Rights previously issued to Subscribers is
hereby amended by deleting “July 15, 2012” in the first sentence thereof and
inserting “July 31, 2012” in lieu thereof.

3. The Company undertakes to disclose the material terms of this Amendment on a
Form 8-K as soon as practicable following the effectiveness of the Amendment and
in any event on or before the date that is two business days following the date
hereof.

4. The Company represents and warrants that neither this Amendment nor the
actions contemplated hereby will require the filing of any post-effective
amendment to the Registration Statement that would require the Company to
suspend use of the Registration Statement or the prospectus contained therein,
and that the Selling Stockholders named in the Registration Statement may
continue to effect sales pursuant to the Registration Statement and the
prospectus contained therein, as supplemented by any prospectus supplements that
have been or will be filed by the Company.

5. The Subscribers consent, as required by Section 9(q) of the Subscription
Agreements, to this Amendment and the modification of the Additional Investment
Rights previously issued to Subscribers.

6. The Subscription Agreements and the Additional Investment Rights, each as
amended hereby, are hereby ratified and confirmed and shall continue in full
force and effect. Except as expressly provided herein, this Amendment shall not
constitute an amendment, waiver, consent or release with respect to any
provision of the Subscription Agreement or the other Transaction Documents.

7. This Amendment may be executed in any number of counterparts and by the
different signatories hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof. The provisions of Sections 14(a), 14(d), 14(e), 14(h) and 14(k) of the
Subscription Agreements are incorporated herein by reference and are made a part
hereof as fully as if set forth herein.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.

 

CAMBRIDGE HEART, INC. By:  

/s/ Ali Haghighi-Mood

  Name: Ali Haghighi-Mood   Title: President and Chief Executive Officer

[-SIGNATURE PAGES OF THE SUBSCRIBERS FOLLOW-]



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SUBSCRIBER TO AMENDMENT NO. 2]

 

SUBSCRIBERS ALPHA CAPITAL ANSTALT By:  

/s/ Konrad Ackerman

  Name: Konrad Ackerman   Title: Director Aggregate Principal Amount of Notes:
$500,000

/s/ Luis Martins

Luis Martins Aggregate Principal Amount of Notes: $450,000

/s/ Roderick de Greef

Roderick de Greef Aggregate Principal Amount of Notes: $300,000 BRIO CAPITAL LP
By:  

/s/ Shaye Hirsch

  Name: Shaye Hirsch   Title: Managing Partner Aggregate Principal Amount of
Notes: $250,000

 

Steven Etra Aggregate Principal Amount of Notes: $220,000 OSIRIS INVESTMENT
PARTNERS, L.P. By:  

/s/ Paul Stuka

  Name: Paul Stuka   Title: Principal and Managing Partner Aggregate Principal
Amount of Notes: $320,000



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SUBSCRIBER TO AMENDMENT NO. 1]

 

 

Francis Howard Aggregate Principal Amount of Notes: $150,000 SANDOR CAPITAL
MASTER FUND, L.P. By:  

 

  Name:   Title: Aggregate Principal Amount of Notes: $150,000

 

Jack and Mary Garson, JTWROS Aggregate Principal Amount of Notes: $110,000

 

John Peter Christensen Aggregate Principal Amount of Notes: $100,000

/s/ Saba Malak

Saba Malak Aggregate Principal Amount of Notes: $85,000

 

Scott E. Douglass Aggregate Principal Amount of Notes: $75,000

 

Michael Brodherson Aggregate Principal Amount of Notes: $55,000

 

George M. Abraham Aggregate Principal Amount of Notes: $50,000



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SUBSCRIBER TO AMENDMENT NO. 1]

 

CRANSHIRE CAPITAL MASTER FUND, LTD. By:  

 

  Name:   Title: Aggregate Principal Amount of Notes: $50,000

 

Frank Garofalo Aggregate Principal Amount of Notes: $50,000

 

Randy Meeks Aggregate Principal Amount of Notes: $50,000

 

Steven M. Sack Aggregate Principal Amount of Notes: $50,000

 

John J. Shaw Aggregate Principal Amount of Notes: $50,000

 

Jacques Smith Aggregate Principal Amount of Notes: $25,000

/s/ Thomas Girschweiler

Thomas Girschweiler Aggregate Principal Amount of Notes: $400,000